              Case 2:20-cv-01022-VCF Document 16 Filed 10/26/20 Page 1 of 2




 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
 3   ALLISON J. CHEUNG, CSBN 244651
     Special Assistant United States Attorney
 4   160 Spear Street, Suite 800
     San Francisco, California 94105
 5   Telephone: (415) 977-8942
     Facsimile: (415) 744-0134
 6   E-Mail: allison.cheung@ssa.gov
 7   Attorneys for Defendant
 8

 9

10                                 UNITED STATES DISTRICT COURT
11                                         DISTRICT OF NEVADA
12   LADAWN SCHMARDEBECK,                       )
                                                ) Case No.: 2:20-CV-01022-VCF
13                 Plaintiff,                   )
                                                ) ORDER GRANTING EXTENSION
14          vs.                                 ) OF TIME
                                                )
15   ANDREW SAUL,                               )
     Commissioner of Social Security,           )
16                                              )
                   Defendant.                   )
17                                              )
18

19

20

21

22

23

24

25

26
               Case 2:20-cv-01022-VCF Document 16 Filed 10/26/20 Page 2 of 2




 1           Based upon Defendant’s Motion for Extension of Time to File Certified Administrative Record and
 2   Answer, and for good cause shown, IT IS ORDERED that the date on which Defendant’s answer is due
 3   is extended by sixty days, from October 30, 2020 to December 29, 2020. Defendant shall file the answer

 4   on or before December 29, 2020. If Defendant is unable to produce the certified administrative record

 5   necessary to file an answer in accordance with this Order, Defendant shall request an additional extension

 6   prior to the due date.

 7

 8

 9
                                                         IT IS SO ORDERED:
10

11                                                       UNITED STATES MAGISTRATE JUDGE
12                                                               10-26-2020
                                                         DATED: ___________________________
13

14

15

16

17

18

19

20

21

22

23

24

25

26



     [Proposed] Order; No. 2:20-cv-01022-VCF
